                                                                U, 8. DISTRICT COURT
                     UNITED STATES DISTRICT COURT                            District of g7
                    SOUTHERN DISTRICT OF GEORGIA                     pj|Q^          '
                             WAYCROSS DIVISION                                  ^
                                                                        ^0\0'R20 W
UNITED STATES OF AMERICA                )         CR512-0JJ             .-■—^
                                        )                           Deputy Clerk
        V.                              )
                                        )
WADE J. VICKERS                         )

   PRELIMINARY ORDER OF FORFEITURE FOR SUBSTITUTE ASSET

      Before the Court is the Government's Motion for Preliminary Order of

Forfeiture for Substitute Asset pursuant to Federal Rule of Criminal Procedure

32.2(e) and 21 U.S.C. § 853(p), in the above-styled criminal action. After having

read and considered the motion, the Court finds good cause to enter a Preliminary

Order of Forfeiture for substitute property consisting of $3,904.13 seized from the

Federal Bureau of Prisons Trust Account No. 17850-021, held in the name of Wade

J. Vickers ("Subject Property"), in partial satisfaction of Defendant's Forfeiture

Money Judgment that presently has an outstanding balance of $65,000.00, and

therefore:


      IT IS HEREBY ORDERED and ADJUDGED that a Preliminary Order of

Forfeiture for Substitute Asset is now entered, pursuant to 21 U.S.C. § 853(p) and

Federal Rules of Criminal Procedure 32.2(b)(2) and (e)(1)(B), as to the Subject

Property, as substitute property of Defendant, in partial satisfaction of Defendant's

outstanding Forfeiture Money Judgment.

      IT IS FURTHER ORDERED that the Subject Property is hereby credited

towards the Forfeiture Money Judgment previously imposed in the Final Order of
